NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0363-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMES A. BAILEY,

     Defendant-Appellant.
_______________________

                   Submitted April 28, 2021 – Decided June 2, 2021

                   Before Judges Whipple and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 13-10-1303.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Anderson D. Harkov, Designated Counsel,
                   on the brief).

                   Angelo J. Onofri, Mercer County Prosecutor, attorney
                   for respondent (Narline Casimir, Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant, James A. Bailey, appeals from the denial of his petition for

post-conviction relief (PCR) without an evidentiary hearing. We reverse and

remand for an evidentiary hearing.

      Defendant raises the following issue on appeal:

            POINT ONE: THE PCR COURT ERRED WHEN IT
            FAILED TO GRANT DEFENDANT'S REQUEST
            FOR AN EVIDENTIARY HEARING BECAUSE THE
            INEXPLICABLE FAILURE OF MOTION COUNSEL
            TO OBTAIN DEFENDANT'S MEDICAL AND
            PROPERTY RECORDS COULD ONLY BE
            EXPLORED IN AN EVIDENTIARY HEARING AND
            THESE RECORDS ESTABLISHED A PRIMA FACIE
            CASE THAT HAD THE RECORDS BEEN MADE
            AVAILABLE TO THE MOTION COURT THERE
            WOULD HAVE BEEN A DIFFERENT OUTCOME
            TO THE MOTION TO SUPPRESS.

            POINT TWO: THE FAILURE OF MOTION
            COUNSEL TO INVESTIGATE DEFENDANT'S
            TRUTHFUL CLAIM THAT HE WAS NOT
            WEARING THE CLOTHING DESCRIBED BY THE
            ANONYMOUS TIPSTER AND THAT HE WAS
            WEARING AN ORTHOPEDIC BOOT AT THE TIME
            OF HIS ARREST, CONTRARY TO THE
            TESTIMONY OF THE DETECTIVE WHO
            ARRESTED HIM, DEPRIVED DEFENDANT OF HIS
            CONSTITUTIONAL RIGHT TO THE EFFECTIVE
            ASSISTANCE OF COUNSEL.

      The facts are presented at length in our opinion in defendant's direct

appeal and need not be repeated fully here. State v. Bailey, No. A-4998-14

(App. Div. May 12, 2017) (slip op. at 1-4). His application for certification to

                                       2                                  A-0363-19
our Supreme Court was denied. State v. Bailey, 231 N.J. 311 (2017). Thus, we

reiterate only the facts necessary to address defendant's arguments herein.

      On October 10, 2013, a Mercer County Grand Jury indicted defendant

with: count one, second-degree unlawful possession of a handgun, N.J.S.A.

2C:39-5(b); count two, third-degree resisting arrest, N.J.S.A. 2C:29-2(a)(3); and

count three, second-degree certain persons not to possess a firearm, N.J.S.A.

2C:39-7(b), under indictment number 13-10-1303. Defendant had been arrested

by the police in Trenton on July 22, 2014, and moved to suppress the handgun

recovered during the arrest at a December 2014 hearing.

      The dispute here arises from the suppression hearing, during which

defendant alleges his motion counsel did not raise significant differences in his

appearance from the description provided by an anonymous tipster. At the

suppression hearing, Detective Scott Peterson testified for the State. Peterson

explained he was assigned to a robbery-suppression task force with Detective

Gregory Hollo. The two detectives were driving in an unmarked cruiser to their

assigned patrol area when they were dispatched to investigate a man with a gun.

      The call came as Peterson and Hollo were leaving the police station

around 6:20 p.m., and it directed them to "Chambers and Walnut," which

Peterson described as a "high crime area" with "[a] lot of narcotics" where


                                       3                                   A-0363-19
"individuals shoot[] guns off." The call emanated from a tipster who alerted

police about a man with a gun described as "black male, bald head, white t-shirt,

and [blue jeans] . . . with a pit bull [sic]."

      When the detectives arrived at the corner of Chambers and Walnut, there

was no suspect. They notified the other units that were responding and drove

around looking for the individual. Peterson made a left onto Tioga Street and

headed toward Hampton Avenue, before making another left back toward

Walnut via Hampton Avenue. While the officers were approaching Walnut, they

saw an individual who they believed matched the description of the man with a

gun, talking in front of a corner store with four or five other individuals.

      Peterson drove the cruiser across the street and directly toward the group,

primarily toward defendant. He then parked approximately ten feet away from

defendant. Peterson testified he was looking right at defendant when he pulled

up and defendant looked "startled" after the two made eye contact. Peterson

stated the pit bull was not on a leash and the other individuals present were males

who appeared to be in their early twenties or older.

      As Peterson put the cruiser in park and took the keys out of the ignition,

Hollo exited the passenger door with his weapon drawn at his side. When

Peterson exited, he was walked with his gun in a "ready" position, using his left


                                           4                                   A-0363-19
hand to support his right hand, but not pointed at anyone in particular. He also

told the other individuals to stay back, and asked someone to secure the dog

because it appeared to be young and playful, so he did not "want to have to shoot

it if it attacked [them]." Peterson said his gun was out and ready because "we're

going to a gun call and we found a person that fit the description."

      At this point, Hollo said "Trenton Police, stop, stop right there," or

"something to that effect." Peterson testified defendant was walking toward a

bicycle as the officers approached him, so Hollo grabbed defendant's waistband

with his left hand, with his gun still in his right hand at his side.

      While Hollo pulled defendant back by his waistband, Peterson motioned

to the other individuals to get back and saw defendant pull a handgun out of his

pants by the "butt" of the weapon. Peterson secured the firearm from defendant

when defendant raised the weapon to hand it to him. The whole exchange

happened "very quickly." Peterson said "gun" when he saw the weapon, because

Hollo did not see it from his vantage point.

      As Hollo and Peterson walked defendant back to their vehicle, other police

vehicles pulled up, and the pair put defendant into a prone position to search for

other contraband. Peterson then helped Hollo place defendant in handcuffs.

Defendant was arrested for possession of the weapon and resisting arrest.


                                          5                                 A-0363-19
      After hearing the above testimony, the court denied defendant's motion to

suppress, finding Peterson's testimony "very credible." Thereafter, on March 9,

2015, defendant pled guilty to the certain persons charge, and on April 21, the

court imposed a five-year sentence, with a mandatory five-year period of parole

ineligibility, fines and penalties, and credited defendant with 608 days of time

served.

      Defendant filed his pro se PCR petition in April 2018, and after PCR

counsel was assigned, he filed an amended verified petition on June 6, 2019. In

support of his pro se petition, defendant certified his defense counsel was

ineffective for not securing the clothes defendant was wearing when he was

arrested. Defendant claimed the clothing did not match the description of the

person for whom police were searching, and his counsel did not prepare for the

suppression hearing. In his supplemental certification defendant stated:

                   On July 22, 2013, I was in Trenton. I had been
            shopping in a store on the corner of Walnut and
            Hampton Streets in Trenton. As I exited the store, I was
            grabbed from behind. At first I thought I was being
            attacked by random street dudes. As soon as I realized
            the people who were assaulting me were police officers,
            I yielded.

                  After researching the law, I told my attorney,
            Kathleen Redpath-Perez, that the police did not
            establish the necessary indicia of reliability in my case
            because I was not in the location that was given by the

                                       6                                   A-0363-19
anonymous caller, and I didn't match the description.
The police said they were looking for someone in a
white t-shirt and blue jeans, with a bald head. I
explained to my attorney that I was wearing black
shorts when I was arrested and that, since I had
remained incarcerated since my arrest, my clothes were
being held in the property room at the jail, and should
be subpoenaed. I also told her that my foot was broken
at the time of my arrest, and I had a big blue plastic boot
on it and that there was no way I could have made it
from Walnut and Chambers Street to Walnut and
Hampton in the few seconds it took for the police to
make it to the broadcasted location from the Trenton
Police Station.

       During the suppression hearing [Peterson]
testified I had on blue jeans when he saw and arrested
me. I turned to my lawyer then and said we should have
had my clothes brought from the jail. I tried to give her
the property receipt I had in [c]ourt with me, but she
pushed it back. She then turned to me and said they
already established identity with the photo of me that
the State introduced. I argued with her that that was not
a whole picture as it showed only the top half of me.

      I also told my lawyer to get the video camera
from the Trenton Police Station because it will show
what I was wearing. She told me that she saw the tape
and it showed me urinating on the floor. She had me
thinking she had a copy of the tape because there was a
CD in her file that she never let me see. I even argued
with [the motion judge] about it in open [c]ourt. I told
them I was willing to put in an interlocutory appeal
because all of the facts of my case were not presented
by my attorney. I told the [j]udge that [a]ttorney
Redpath-Perez had a tape that showed me wearing
black shorts.



                            7                                 A-0363-19
      The PCR court heard argument on August 9, 2019, and denied the petition

without an evidentiary hearing:

            Viewing the evidence in the light most favorable to
            [d]efendant, the [c]ourt finds that an evidentiary
            hearing is unwarranted. None of [d]efendant's claims
            in his pro se submission or his PCR attorney's brief are
            sufficient to sustain a prima facie claim of ineffective
            assistance or compel the need for additional fact-
            finding. Because an evidentiary hearing will not aid the
            court's analysis of his petition, his request for an
            evidentiary hearing is denied.

This appeal followed.

      We give deference to the PCR court's factual findings on a PCR petition

when supported by adequate, substantial, and credible evidence. State v. Harris,

181 N.J. 391, 415 (2004) (citing Toll Bros, Inc. v. Township of W. Windsor,

173 N.J. 502, 549 (2002)). We give no deference to and are not bound by the

PCR court's legal conclusions, which we review do novo. Ibid. (quoting Toll

Bros, 173 N.J. at 549). "And for mixed questions of law and fact, we give

deference, under Rova Farms [Resort, Inc. v. Investors Ins. Co. of Am., 65 N.J.

474, 484 (1974)], to the supported factual findings of the trial court, but review

de novo the lower court's application of any legal rules to such factual findings."

Id. at 416 (citing State v. Marshall, 148 N.J. 89, 185 (1997)).




                                        8                                    A-0363-19
       Defendant argues the PCR court erred by failing to grant his request for

an evidentiary hearing, specifically because his counsel at the suppression

hearing did not obtain his medical or property records to show the anonymous

tip was inaccurate. He contends these observable differences establish a prima

facie case that there would have been a different outcome if they were presented.

       In fact, although Peterson repeatedly stated defendant was wearing blue

jeans, defendant's inventory at the jail and his medical records after his arrest

show he was wearing shorts and an orthopedic boot. Jail records at the time of

the arrest demonstrated Georgette Koomson, R.N., B.S.N., noted defendant's left

foot was in a cast when he arrived at the corrections facility, and Zara Graciano,

M.D., subsequently noted an acute proximal phalanx fracture on his x-rays.

Further, the inmate personal property report notes he turned in a "watch,

(HBAG); 1 shorts, t-shirt, (1) sneaker, socks." (Emphasis added).

       Defendant cites Rule 3:22-10(b) for the proposition:

             A defendant shall be entitled to an evidentiary hearing
             only upon the establishment of a prima facie case in
             support of post-conviction relief, a determination by the
             court that there are material issues of disputed fact that
             cannot be resolved by reference to the existing record,
             and a determination that an evidentiary hearing is
             necessary to resolve the claims for relief. To establish
             a prima facie case, defendant must demonstrate a

1
    The meaning of 'HBAG' is unknown.

                                         9                                  A-0363-19
            reasonable likelihood that his or her claim, viewing the
            facts alleged in the light most favorable to the
            defendant, will ultimately succeed on the merits.

      The mere raising of a claim for PCR does not entitle the defendant to an

evidentiary hearing. State v. Cummings, 321 N.J. Super. 154, 170 (App. Div.

1999).   Rather, trial courts should grant evidentiary hearings and make a

determination on the merits only if the defendant has presented a prima facie

claim of ineffective assistance, material issues of disputed fact lie outside the

record, and resolution of the issues necessitates a hearing. R. 3:22-10(b); State

v. Porter, 216 N.J. 343, 355 (2013).

      Based on our review of the suppression hearing, defendant's counsel did

not raise defendant's contentions regarding how the tipster's description did not

match what he was wearing. And this failure to do so may present a case of

ineffective assistance of counsel, if, indeed, counsel was alerted to the

discrepancy by her client. Further, there are disputed factual issues outside the

record that require an evidentiary hearing to establish whether counsel failed to

investigate evidence that defendant did not match the tipster's description.

      Reversed and remanded for an evidentiary hearing consistent with this

opinion. We do not retain jurisdiction.




                                       10                                  A-0363-19